PD-0098-15
                                                                        COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                      Transmitted 2/23/2015 9:06:16 PM
                                   No. PD-0098-15                       Accepted 2/26/2015 3:09:56 PM
                                                                                          ABEL ACOSTA
                                                                                                  CLERK
                                   IN THE
                         COURT OF CRIMINAL APPEALS
                                 OF TEXAS

                             EDDIE MATHEWS
                                      Petitioner

                                          v.

                                 The State of Texas
                                    Respondent

                         On Appeal In Case Number 13,992
                    From the 21 st District Court of Bastrop County
                     The Hon. Terry Flenniken, Presiding Judge
                    Third Court of Appeals No. 03-13-00037-CR



 Petition for Discretionary Review
                                    Submitted by:

                           The Law Offices of Ariel Payan
                                  1012 Rio Grande
                                Austin, Texas 78701
                                 Tel. 512/478-3900
February 26, 2015               Fax: 512/472-4102

                                     Ariel Payan
                               State Bar No. 00794430

                                Attorney for Petitioner

                             Oral Argument Requested
                                                       Table of Contents


Certificate of Parties . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Statement Regarding Oral Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

Statement of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

Grounds for Review . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . vi

1)       DOES TRAP 21.3 c AND g COVER INSTANCES WHERE A JUROR
         VOTES GUILTY EVEN THOUGH SHE BELIEVES THE STATE
         FAILED TO MEET ITS BURDEN OF PROOF, AND HOW DOES TRE
         606(b) APPLY, IF AT ALL? . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -3-

2)       WHEN A JURY MISBEHAVES WHAT COMES FIRST THE
         CHICKEN, TRE 606(b) OR THE EGG, TRAP 21.3? . . . . . . . . . . . . . . . . . . . -6-


Prayer . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -13-

Certificate of Delivery . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -14-




                                                                     i
                                     Certificate of Parties

       Pursuant to Rule 68, Rules of Appellate Procedure (“Tex.R.App.Pro.”), the following

is a complete list of the names and addresses of all parties to the trial court’s final judgment

and their counsel in the trial court, as well as appellate counsel.

                                           Petitioner

                                       Eddie Matthews
                                   TDCJ-ID No. 01832718
                                        Polunsky Unit
                                     3872 FM 350 South
                                    Livingston, TX 77351

Appellate Counsel:                               Trial Counsel:
PDR Counsel:
Ariel Payan                                      Jorge Sanchez
1012 Rio Grande                                  Mark Sampson
Austin, Texas 78701

                                        State of Texas

                                        Bryan Goertz
                                        804 Pecan St.
                                      Bastrop, TX 78602

Appellate Counsel:                               Trial Counsel:
Craig W. Cosper
                                                 Brenda Cantu
State Prosecuting Attorney                       Mary Yvonne (Von) Bunn
Lisa C. McMinn

                                   Judge Terry Flennikan, retired.




                                                ii
                                                       Index of Authorities


Federal Cases:

Chambers v. Mississippi, 410 U.S. 284, 294 (1973) . . . . . . . . . . . . . . . . . . . . . . . . . . . -12-

U.S. v. McCracken, 488 F.2d 406 (Tex. 5 th Cir. 1974) . . . . . . . . . . . . . . . . . . . . . . . . . . -6-




Texas Cases:

Boykin v. State, 818 S.W.2d 782, 785 (Tex.Cr.App. 1991) . . . . . . . . . . . . . . . . . . . . . . . -9-

Duncan v. State, 138 Tex. Crim. 172 (Tex.Cr.App. 1940) . . . . . . . . . . . . . . . . . . . . . . . . -5-

Gomez v. State, 991 S.W.2d 870, 871 (Tex.App. Houston [1st Dist.] 1999, pet. ref'd)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -10-

Guice v. State, 900 S.W.2d 387 (Tex.App.–Texarkana 1995), (pdr re’fd) . . . . . . . . . . . -9-

Hines v. State, 3 S.W.3d 618, 622 (Tex.App.-Texarkana 1999, pet. ref'd) . . . . . . . . -4-, -8-

Jennings v. State 107 S.W.3d 85 (Tex.App.–San Antonio 2003) . . . . . . . . . . . . . . . . . . -9-

Jennings v. State, 107 S.W.3d 85 (Tex.App. –San Antonio 2003) . . . . . . . . . . . . . . -5-, -6-

Malbrough v. State, 846 S.W.2d 926 (Tex.App.– Houston [1 st] 1993) . . . . . . . . . . . . . . -9-

Menard v. State, 193 S.W.3d 55, 59 (Tex.App.-Houston [1st Dist.] 2006, pet. ref'd) . . . -4-

Paulson v. State, 28 S.W.3d 570, 573 (Tex.Cr.App. 2000) . . . . . . . . . . . . . . . . . . . . . . . -6-

Quinn v. State, 958 S.W.2d 395 (Tex.Cr.1997) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -9-

Reyna v. State, 846 S.W.2d 498 (Tex.App. – Corpus Christi 1993) . . . . . . . . . . . . . . . . -9-

Salazar v. State, 38 S.W.3d 141 (Tex.Cr.App. 2001), certiorari denied 534 U.S. 855 . . -9-

                                                                      iii
Sanders v. State, 1 S.W.3d 885, 887 (Tex.App.-Austin 1999, no pet.) . . . . . . . . . . . . . . -8-

Stuhler v. State, 218 S.W.3d 706, 716 (Tex.Cr.App. 2007) . . . . . . . . . . . . . . . . . . . . . . -11-

Thomas v. State, 352 S.W.3d 95, 102 (Tex.App.Houston [14th Dist.] 2011, pet. ref'd)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -10-

Torres v. State, 961 S.W.2d 391, 393 n. 1 (Tex.App.-Houston [1st Dist.] 1997, pet. ref'd)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -13-

Trinidad v. State, 312 S.W.3d 23, 26 & n. 16 (Tex.Cr.App. 2010) . . . . . . . . . . . . . . . . -11-




Texas Constitution:

Tex. Const. art. V, § 139 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -11-




Texas Statutes / Codes:

T.R.A.P. 21.3 ( c) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -6-, -10-

T.R.A.P. 21.3 (g) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -6-, -10-

Tex.Code Crim. Proc. Ann. art. 36.29 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -10-

Tex.R.App. P. 21.3. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -4-, -5-, -7--9-

Tex. R. Evid. 606(b) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . -4-, -5-, -6-, -7-, -8-




                                                                      iv
                           Statement Regarding Oral Argument

      Oral Argument is Requested and would assist the Court in resolving the conflict in the
lower courts and in answering any questions the Court has.




                                   Statement of the Case

        Pursuant to Tex.R.App.Pro. 68.4(d), the following is a brief general statement of the

case:

        Petitioner, Eddie Matthews, was charged by indictment with the offense of
        continuous sexual abuse of a child, a felony, in Cause No. 13,992 in the 21 st
        District Court of Bastrop County, Texas. He was convicted in said cause and
        was sentenced to 50 years incarceration. The Court of Appeals held that there
        was no outside influence.




                            Statement of Procedural History
        Pursuant to Tex.R.App.Pro. 68.1(d), Petitioner would show the following:

        The Third Court of Appeals denied Petitioner’s appeal on December 23, 2014.

        The Third Court of Appeals has decided an important question of state and
        federal law that has not been, but should be, settled by this Court.
        The Third Court of Appeals has misapplied a statute in deciding this case; and,




                                              v
                                   Grounds for Review

      Pursuant to Tex.R.App.Pro. 68.4(f), the following are the reasons this petition should
be heard

1)    DOES TRAP 21.3 c AND g COVER INSTANCES WHERE A JUROR
      VOTES GUILTY EVEN THOUGH SHE BELIEVES THE STATE
      FAILED TO MEET ITS BURDEN OF PROOF, AND HOW DOES TRE
      606(b) APPLY, IF AT ALL?

2)    WHEN A JURY MISBEHAVES WHAT COMES FIRST THE
      CHICKEN, TRE 606(b) OR THE EGG, TRAP 21.3?




                                             vi
                                     No. PD-0098-15

                                     IN THE
                           COURT OF CRIMINAL APPEALS
                                   OF TEXAS

                                  EDDIE MATHEWS
                                      Petitioner

                                            v.

                                   The State of Texas
                                      Respondent

                           On Appeal In Case Number 13,992
                      From the 21 st District Court of Bastrop County
                       The Hon. Terry Flenniken, Presiding Judge
                      Third Court of Appeals No. 03-13-00037-CR




    Petition for Discretionary Review
TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

   COMES NOW, Eddie Matthews, Petitioner in the above styled and numbered cause, by

and through Ariel Payan, his undersigned attorney of record, and respectfully files this

“Petition for Discretionary Review,” filed pursuant to Tex.R.App.Pro. 68.




                                            -2-
                                          Argument

1)    DOES TRAP 21.3 c AND g COVER INSTANCES WHERE A JUROR
      VOTES GUILTY EVEN THOUGH SHE BELIEVES THE STATE
      FAILED TO MEET ITS BURDEN OF PROOF, AND HOW DOES TRE
      606(b) APPLY, IF AT ALL?

      Texas Rule of Appellate Procedure 21.3 states in pertinent part that a new trial must

be granted: (c) “when the verdict has been decided by lot or in any manner other than a fair

expression of the jurors' opinion; and, (g) when the jury has engaged in such misconduct that

the defendant did not receive a fair and impartial trial.” T.R.A.P. 21.3. If a juror has been

coerced, bribed or threatened by someone outside the jury then it is an ‘outside influence’

which will warrant testimony by a juror as to what occurred. See T.R.E. 606(b). When the

coercion, bribery or threat comes from within the jury no such investigation can occur, but

21.3 is still violated. The current state of the law does not allow for evidence to be presented

to effectuate TRAP 21.3c and g. To preserve error caused by juror misconduct, the defendant

must either move for a mistrial or move for a new trial supported by affidavits of a juror or

other person in a position to know the facts alleging misconduct, this is in direct opposition

to the current status of the law. See Menard v. State, 193 S.W.3d 55, 59 (Tex.App.-Houston

[1st Dist.] 2006, pet. ref'd); compare, Hines v. State, 3 S.W.3d 618, 622

(Tex.App.–Texarkana 1999, pet.ref’d).

      Here a juror testified that she voted guilty only because of the threats and coercion of

another juror. (R.R. Vol. 7, pg. 18). The Third Court of Appeals held that because no



                                              -3-
evidence was offered to show an ‘outside influence’ pursuant to TRE 606(b), no competent

evidence was presented for review. The appellate court never mentioned the multiple grounds

raised under TRAP 21.3. The analysis used by the lower court started and ended with the

restrictions contained in TRE 606(b).

      This Court as well as some of the lower courts have allowed the admission of juror

testimony to prove a violation of a jury verdict by some manner other than a fair expression

of the jurors’ opinion. In Duncan v. State, 138 Tex. Crim. 172 (Tex.Cr.App. 1940), this

Court held that the “the statute is mandatory and directs that a new trial shall be granted:

‘Where the verdict has been decided by lot, or in any other manner than by a fair expression

of opinion by the jurors.’” In that case the Court reviewed the testimony of jurors in the trial

to determine that an improper method of sentencing had been used by the jurors, requiring

a reversal. The information, which is the basis of the Court’s decision, originated from

testimony provided by jurors in the case. The language of the statute in place during the

Duncan decision is virtually identical to the language contained in TRAP 21.3 c.

      In Jennings v. State, 107 S.W.3d 85 (Tex.App. –San Antonio 2003), the court of

appeals held that it was reversible error for a jury to vote guilty when she believed that the

state failed to prove their case. The defendant in that case filed a motion for new trial, with

a supporting affidavit from a juror, wherein the juror stated that she changed her vote to guilty

even though she did not believe the defendant was guilty because the jury had made an

agreement. The agreement was that they would create two lists, one of factors that supported

                                               -4-
a guilty verdict and one wherein they listed the reasons against, and then be bound by

whatever list was longer. This agreement denied the defendant a fair expression of the juror’s

opinion as to the weight of the evidence presented by the State, and such was harmful to the

defendant’s constitutional rights. The appellate court reversed and remanded for a new trial.

Jennings, 107 S.W.3d at 90.

      A juror’s fair expression of their opinion and individual verdict of whether an

individual is guilty or not guilty is the cornerstone of all criminal trials. See, U.S. v.

McCracken, 488 F.2d 406 (Tex. 5 th Cir. 1974). These cases cited above all deal with what

happens when a jury decides to render a verdict based upon something other than individual

determination of guilt. Because we no longer have a definition of beyond a reasonable doubt,

each juror must decide for themselves what that term means, and the courts must abide by

that determination. Paulson v. State, 28 S.W.3d 570, 573 (Tex.Cr.App. 2000). Allowing a

verdict to stand when a juror specifically has stated that the verdict does not reflect their

opinion is a violation of 21.3, which requires a mandatory reversal. By not allowing the

evidence from the juror to be reviewed the lower court has negated TRAP 21.3 c and g, and

misapplied TRE 606(b).




                                             -5-
2)    WHEN A JURY MISBEHAVES WHAT COMES FIRST THE
      CHICKEN, TRE 606(b) OR THE EGG, TRAP 21.3?


      The chicken, Texas Rule of Evidence 606(b) provides:

              Upon an inquiry into the validity of a verdict or indictment, a juror may
      not testify as to any matter or statement occurring during the jury's deliberations,
      or to the effect of anything on any juror's mind or emotions or mental processes,
      as influencing any juror's assent to or dissent from the verdict or indictment. Nor
      may a juror's affidavit or any statement by a juror concerning any matter about
      which the juror would be precluded from testifying be admitted in evidence for
      any of these purposes. However, a juror may testify: (1) whether any outside
      influence was improperly brought to bear upon any juror; or (2) to rebut a claim
      that the juror was not qualified to serve.

Tex.R. Evid. 606(b). The egg, the quintessential beginning, rule of appellate procedure

provide that a defendant must be granted a new trial or a new trial on punishment when

certain conditions are met. Tex.R.App. P. 21.3. Texas Rules of Appellate Procedure, Rule

21.3 provides:

      The defendant must be granted a new trial, or a new trial on punishment, for any
      of the following reasons:

      (a)    except in a misdemeanor case in which the maximum possible
             punishment is a fine, when the defendant has been unlawfully tried in
             absentia or has been denied counsel;

      (b)    when the court has misdirected the jury about the law or has committed
             some other material error likely to injure the defendant's rights;

      (c)    when the verdict has been decided by lot or in any manner other than a
             fair expression of the jurors' opinion;

      (d)    when a juror has been bribed to convict or has been guilty of any other
             corrupt conduct;

                                              -6-
      (e)    when a material defense witness has been kept from court by force,
             threats, or fraud, or when evidence tending to establish the defendant's
             innocence has been intentionally destroyed or withheld, thus preventing
             its production at trial;

      (f)    when, after retiring to deliberate, the jury has received other evidence;
             when a juror has talked with anyone about the case; or when a juror
             became so intoxicated that his or her vote was probably influenced as a
             result;

      (g)    when the jury has engaged in such misconduct that the defendant did not
             receive a fair and impartial trial; or

      (h)    when the verdict is contrary to the law and the evidence.


T.R.A.P. 21.3. Appellate courts have determined that these two provisions do not conflict

with each other as it relates to ‘outside influence’. Rule 606(b) does not purport to redefine

juror misconduct, not does it alter the grounds for obtaining a new trial in criminal cases. See

Sanders v. State, 1 S.W.3d 885, 887 (Tex.App.-Austin 1999, no pet.). Rules 606(b) and

21.3(c) work together to define jury misconduct and how a defendant may prove the existence

of such conduct. Hines v. State, 3 S.W.3d 618, 622 (Tex.App.-Texarkana 1999, pet. ref'd).

Rule 606(b) defines what evidence is admissible in proving evidence of outside influences

improperly brought to bear on a juror, while rule 21.3 lists the permissible areas of whereby

a defendant must get a new trial.

      In this analogy the chicken (606(b)), limits the potential of the egg. TRE 606(b) deals

with what evidence is permissible in proving only 21.3 (f), the other seven mandatory areas

of inquiry for a new trial are not contemplated by this rule of evidence.

                                              -7-
      There are many forms of jury misconduct recognized by Texas appellate courts. Jurors

commenting upon a defendant’s failure to testify can constitute misconduct under TRAP

21.3. Reyna v. State, 846 S.W.2d 498 (Tex.App. – Corpus Christi 1993). It is improper for

jurors to conduct experiments or demonstrations in jury room after beginning deliberations.

Guice v. State, 900 S.W.2d 387 (Tex.App.–Texarkana 1995), (pdr re’fd). Juror bias

expressed outside of voir dire context may constitute misconduct that will support grant of

new trial. Quinn v. State, 958 S.W.2d 395 (Tex.Cr.1997). Jury misconduct based on juror's

affidavit stating jury determined defendant's guilt by making a list of facts that made him

guilty and a list of facts that made him not guilty and then agreed to be bound to vote in

accordance with the longer of the two lists. Jennings v. State 107 S.W.3d 85 (Tex.App.–San

Antonio 2003). Jury misconduct when after retiring to deliberate, jury received other

evidence.   Guice v. State 900 S.W.2d 387 (Tex.App.–Texarkana 1995), petition for

discretionary review refused. Jury's discussion of parole constitutes jury misconduct and

reversible error. Salazar v. State, 38 S.W.3d 141 (Tex.Cr.App. 2001), certiorari denied 534
U.S. 855. Jury misconduct where jury agrees to adopt and be bound by so-called “quotient

verdict,” or “verdict by lot,” defendant is entitled to new trial. Malbrough v. State, 846
S.W.2d 926 (Tex.App.– Houston [1 st] 1993), petition for discretionary review refused.

Boykin requires appellate courts to construe a statute in accordance with the plain meaning

of its literal text unless the language of the statute is ambiguous or the plain meaning leads

to absurd results. Boykin v. State, 818 S.W.2d 782, 785 (Tex.Cr.App. 1991). This string of

                                             -8-
cases show that Texas appellate courts have given meaning to the many of the other

provisions of 21.3 outside of 21.3(f). Most of which are not contemplated in the limits

contained in TRE 606(b).

      Rule 21.3(c) requires a trial court to grant a motion for new trial “when the verdict has

been decided by lot or in any manner other than a fair expression of the jurors' opinion.” See,

T.R.A.P. 21.3 ( c). Rule 21.3(g) requires a trial court to grant a motion for new trial “when

the jury has engaged in such misconduct that the defendant did not receive a fair and

impartial trial.” See, T.R.A.P. 21.3 (g). To demonstrate jury misconduct, the defendant

must show that (1) the misconduct occurred and (2) the misconduct resulted in harm to the

movant. Thomas v. State, 352 S.W.3d 95, 102 (Tex.App.Houston [14th Dist.] 2011, pet.

ref'd); Gomez v. State, 991 S.W.2d 870, 871 (Tex.App. Houston [1st Dist.] 1999, pet. ref'd).

      At the motion for new trial, juror Lynn Carpenter testified. Carpenter testified that she

was one of the juror’s in Appellant’s case. (R.R. Vol. 7, pg. 15). She stated that the jury

deliberated for ten to twelve hours. (R.R. Vol. 7, pg. 17). Carpenter testified that one of the

jurors had threatened and coerced jurors to change their verdict. (R.R. Vol. 7, pg. 18).

Carpenter stated that she became afraid of a physical altercation in the jury room between two

of the jurors. This confrontation changed the jurors vote. (R.R. Vol. 7, pg. 19). The actions

of this juror caused her to change her vote.

      Carpenter also testified that another juror had made representations of being an expert

in the area of Child Protective Services. (R.R. Vol. 7, pg. 21). The jurors were discussing

                                               -9-
how CPS works, and that no evidence had been introduced that discussed this, or why the

children in this case had not been removed, and this particular juror interjected her beliefs

regarding CPS. The other jurors thanked this juror on clarifying the process and that

information was then used in their decision making process. (R.R. Vol. 7, pg. 21). Carpenter

testified that no one told this particular juror not to discuss it because it was not in evidence.

(R.R. Vol. 7, pg. 22-23). The jurors did discuss the jury charge which required them not to

discuss anything outside of the evidence presented at the trial. This particular juror ignored

the instruction and continued to discuss these issues to the jury as a whole. (R.R. Vol. 7, pg.

24)

       Carpenter also stated that she had voted ‘not guilty’ the entire time, because she did not

believe the state had met its burden of proof. (R.R. Vol. 7, pg. 25). Carpenter testified that

she changed her vote only because of the ‘overwhelming’ pressure she felt from the

confrontational juror to change her vote. The other jurors kept telling her that they wanted

to go home and this also caused undue pressure on her to change her vote. (R.R. Vol. 7, pg.

25). The Texas Constitution requires that a jury verdict in a felony case be unanimous, and

under state statutes, unanimity is required in all criminal cases. Tex. Const. art. V, § 139;

Tex.Code Crim. Proc. Ann. art. 36.29; Stuhler v. State, 218 S.W.3d 706, 716 (Tex.Cr.App.

2007). From its inception in 1876, article V, section 13, has required that “petit juries in the

District Court shall be composed of twelve” members. Trinidad v. State, 312 S.W.3d 23, 26

& n. 16 (Tex.Cr.App. 2010) (citing Tex. Const. art. V, § 13). The coercion and misconduct

                                               -10-
in the jury room denied Appellant’s right to a unanimous jury verdict. Finally, Carpenter

testified that one of the jurors discussed the appellate process during deliberations. (R.R. Vol.

7, pg. 28).

       In addition, the affidavit of another juror Lance Etzel was reviewed by the trial judge.

Etzel’s affidavit supported the testimony of Ms. Carpenter. Etzel affirmed that one of the

female jurors was “quite abusive, domineering and overpowering.” Etzel, a Bastrop County

Sheriff, had to step in and ask her to step away from one of the other female jurors whom she

was physically intimidating. C.R. pg. 273. Etzel also spoke about the other juror who was

making representations of being an ‘expert’ in CPS matters. Etzel stated that the entire jury

relied upon her assertions and in the end this information helped sway the jury and “This

information ultimately affected the final verdict.” C.R. pg. 274. Etzel also stated that had

it not been for these jurors he would not have changed his verdict to guilty, and he would

have remained a not guilty vote. Due process includes the right to a fair opportunity to defend

against the State's accusations, including presenting, confronting, and cross-examining

witnesses. See Chambers v. Mississippi, 410 U.S. 284, 294 (1973). The evidence presented

inside the jury room violated Appellant’s due process rights, because it denied him the

opportunity to confront, cross and test the statements of the juror. The testimony of both

jurors was uncontroverted at the hearing.

       There was in essence, four forms of misconduct by two different jurors which led to

a denial of the fair expression of the jurors' opinion and which led to Appellant not receiving

                                              -11-
a fair and impartial trial. The first was the coercive, abusive, and intimidating actions of a

juror which forced at least one juror to change her verdict and nullify that jurors opinion of

the evidence and her decision that the State failed to meet its burden of proof. Even in

situations where a jury is deadlocked, and the trial court gives an Allen charge in an attempt

to reach a verdict, the jury is still specifically instructed not to ‘coerce’ another juror. See

Torres v. State, 961 S.W.2d 391, 393 n. 1 (Tex.App.-Houston [1st Dist.] 1997, pet. ref'd).

The second, was the actions of another juror in professing to be an expert and ‘testifying’ to

the other jurors about issues that were not brought up from the witness stand. This not only

violated Appellant’s rights to due process and equal protection but also to the right of

confrontation and cross examination of information considered by the jury during

deliberations. The third area, was the jurors failure to follow the jury instructions provided

to them. The jurors were specifically instructed not to discuss information not provided to

them from the witness stand, and this juror ignored the instruction and discussed the CPS

issues, which the jury ended up accepting as accurate and using in their deliberations. The

final area was the discussion of the appellate process, like erroneous discussions of parole

law, such issues are not proper fodder for deliberations. The Third Court of Appeals did not

review any of these issues.

      All of these individual acts of misconduct separately and in combination led to a denial

of Appellant’s Constitutional rights. Appellant did not receive a fair and impartial trial due




                                              -12-
to the actions of these two jurors, and he was harmed by these acts such that his case should

be reversed and remanded back to the trial court for a new trial.




                                            Prayer

        WHEREFORE, PREMISES CONSIDERED, EDDIE MATTHEWS, Petitioner in the
above styled and numbered cause respectfully prays that this Court grant this Petition for
Discretionary Review, set this cause for oral argument so that this Court may grant any and
all relief to which Petitioner is entitled.




                                          Respectfully submitted,

                                          ARIEL PAYAN
                                          Attorney at Law
                                          1012 Rio Grande
                                          Austin, Texas 78701
                                          Tel. 512/478-3900
                                          Fax: 512/472-4102


                                    by:       /s/ Ariel Payan
                                          Ariel Payan
                                          State Bar No. 00794430

                                          Attorney for Petitioner


                                   Certificate of Delivery

       This is to certify that a true and correct copy of the above and foregoing “Petition for
Discretionary Review” was hand-delivered, mailed postage pre-paid or transmitted via
telecopier (fax) to the office of the District Attorney of Bastrop County, Texas, Attorney
General’s Office, and to the State Prosecuting Attorney’s Office.



                                              -13-
                                           /s/ Ariel Payan
                                       Ariel Payan




                               Certificate of Compliance

      I hereby certify pursuant to T.R.A.P. 9.4(i)(3), the word count for this document, as
determined by the word processing program is       2871               .

                                           /s/ Ariel Payan
                                       Ariel Payan




                                           -14-
APPENDIX
Matthews v. State, Not Reported in S.W.3d (2014)




                                                         Before Chief Justice Jones, Justices
         2014 WL 7466653                                 Pemberton and Rose
Only the Westlaw citation is currently
             available.

 SEE TX R RAP RULE 47.2 FOR
DESIGNATION AND SIGNING OF
         OPINIONS.                                           MEMORANDUM OPINION

     MEMORANDUM OPINION
        DO NOT PUBLISH
     Court of Appeals of Texas,
               Austin.                                   J. Woodfin Jones, Chief Justice

                                                         *1 A jury found appellant Eddie
      Eddie Matthews, Appellant                          Matthews guilty of continuous sexual
                   v.                                    abuse of a young child for sexually
     The State of Texas, Appellee                        abusing his eight-year-old
    NO. 03–13–00037–CR | Filed:                          stepdaughter. See Tex. Penal Code §
         December 23, 2014                               21.02(b), (c)(4). The trial court
                                                         assessed appellant's punishment at
                                                         confinement for 50 years in the Texas
                                                         Department of Criminal Justice. See id.
                                                         § 21.02(h). In two points of error on
FROM THE DISTRICT COURT                                  appeal, appellant complains about the
OF BASTROP COUNTY, 21ST                                  denial of his motion for new trial and
JUDICIAL DISTRICT, NO. 13992,                            asserts that the evidence is insufficient
THE HONORABLE TERRY L.                                   to support his conviction. Because the
FLENNIKEN, JUDGE PRESIDING                               parties are familiar with the facts of the
                                                         case, its procedural history, and the
Attorneys and Law Firms                                  evidence adduced at trial, we do not
                                                         recite them in this opinion except as
Craig W. Cosper, Assistant Attorney                      necessary to advise the parties of the
General, Austin, TX, for State.                          Court's decision and the basic reasons
                                                         for it. See Tex.R.App. P. 47.1, 47.4.
Ariel Payan, The Law Offices of Ariel                    We affirm the trial court's judgment of
Payan, Austin, TX, for Appellant.                        conviction.


             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                     1

                                                   -1-
Matthews v. State, Not Reported in S.W.3d (2014)




                                                         under the belief that [they] could not
                                                         leave until a verdict either way was
                                                         reached,” and they were tired and
              DISCUSSION                                 wanted to leave. L.E. concluded his
                                                         affidavit by averring that but for “these
                                                         issues” “happening during the
                                                         deliberations,” appellant would not
         Motion for New Trial                            have been found guilty.

Appellant filed a motion for new trial
alleging juror misconduct.1 Attached to                  From the start, the State opposed
the motion was the affidavit of juror                    appellant's motion for new trial. The
L.E. In his affidavit, L.E. expressed                    State filed a Motion to Strike Juror
“concern about several of the problems                   Affidavit and Deny Defendant's Motion
that [he] witnessed during jury                          for New Trial, which asserted that
deliberations.” He first described a                     L.E.'s affidavit did not raise claims of
female juror who was “quite abusive,                     an outside influence and thus his
domineering and overpowering,” and                       affidavit was impermissible jury
he opined that she intimidated jurors                    testimony and should not be considered
into changing their votes. L.E. also                     by the trial court. At the hearing on the
recalled that another juror “shared her                  motion for new trial, appellant asked
opinions continually” about “how CPS                     the court to take judicial notice of
worked” based on knowledge she                           L.E.'s affidavit and called another
apparently obtained through her                          juror, L.C., as his sole witness. Once
employment at a juvenile facility. He                    again, the State opposed the motion,
stated that “the entire jury including                   arguing that there was no legal basis
[L.E.] ultimately relied and swayed in                   for a hearing because the evidence
the direction of guilty based on her                     appellant sought to offer was not
information,” viewing it as information                  evidence of an outside influence but
“coming from an ‘expert.’ ” L.E. also                    only of what transpired during jury
claimed that the jury “obviously                         deliberations and was thus prohibited
misconstrued” the judge's instruction to                 by Rule 606(b) of the Texas Rules of
keep deliberating after the jurors                       Evidence. The trial court impliedly
informed the court that they were                        overruled the State's objection by
deadlocked. He opined that the court's                   permitting the hearing to proceed,
instruction, in connection with the                      “noting” L.E.'s affidavit, and allowing
lengthy deliberations, “put increased                    L.C. to testify.
pressure on jurors” because they “were

             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                    2

                                                   -2-
Matthews v. State, Not Reported in S.W.3d (2014)




*2 In her testimony, L.C. described an                   evidence presented by appellant simply
incident in which a juror who was “so                    demonstrated “buyer's remorse,” and
overbearing,” “upset,” and “loud”                        reasserted that none of the evidence
physically confronted another juror                      related to an improper outside
who disagreed with her. L.C. indicated                   influence and w as, therefore,
that the confrontation “definitely”                      inadmissible juror testimony. See
changed the second juror's vote. L.C.                    Colyer v. State, 428 S.W.3d 117, 124
also testified about another juror who                   (Tex.Crim.App.2014) ( “The most
worked with juveniles in some capacity                   common, but disallowed, means to
who brought up information about                         impeach the jury's verdict is the
“how CPS works.” She said that other                     ‘disgruntled juror.’ ”). The trial court
jurors expressed appreciation about this                 denied the motion for new trial without
juror's clarification of the CPS process                 comment. In his first point of error,
and relied on “her expertise” to help                    appellant argues that the trial court
them “determine what they needed to.”                    abused its discretion in denying his
L.C. also indicated that at some point                   motion.
“the appellate process” was referenced
during deliberations. Finally, L.C.
testified that she was the hold-out                      We review a trial court's denial of a
juror, the last to change her vote from                  motion for new trial for an abuse of
“not guilty” to “guilty,” and said that                  discretion. Colyer, 428 S.W.3d at 122;
she changed her vote (even though she                    Salazar v. State, 38 S.W.3d 141, 148
believed appellant was not guilty)                       (Tex.Crim.App.2001). In conducting
because the pressure she felt was                        our review, we may not substitute our
“overwhelming to [her]” and “they                        judgment for that of the trial court;
were all waiting for me.” On                             rather, we decide only whether the trial
cross-examination, L.C. conceded that                    court's decision was arbitrary or
she did ultimately vote to find appellant                unreasonable. Colyer, 428 S.W.3d at
guilty and that she sat silent when the                  122; Holden v. State, 201 S.W.3d 761,
verdict was announced in open court,                     763 (Tex.Crim.App.2006). A trial
not contradicting it.                                    court abuses its discretion in denying a
                                                         motion for new trial only when no
                                                         reasonable view of the record could
The State objected to the content of                     support the trial court's ruling. Colyer,
L.C.'s testimony multiple times 428 S.W.3d at 122; Holden, 201
throughout her testimony based on                        S.W.3d at 763.
Rule of Evidence 606(b). After L.C.
testified, the State maintained that the

             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                    3

                                                   -3-
Matthews v. State, Not Reported in S.W.3d (2014)




A motion for new trial alleging jury                       described in the affidavit and testimony
misconduct must be supported by the                        emanated from inside the jury. “[A]n
affidavit of a juror or other person who                   ‘outside influence’ is ‘something
is in a position to know the facts. Trout                  originating from a source outside of the
v. State, 702 S.W.2d 618, 620                              jury room and other than from the
(Tex.Crim.App.1985); see Castillo v.                       jurors themselves.’ ” Colyer, 428
State, 3 1 9 S.W .3 d 966, 970 S.W.3d at 125 (quoting McQuarrie,
(Tex.App.–Austin 2010, pet. ref'd). 380 S.W.3d at 154). The
Under Rule of Evidence 606(b),                             outside-influence exception does not
however, a juror may only testify                          include influences such as coercion by
r e g a r d i n g o u t s i d e i n f lu e n c e s         a fellow juror or the discussion of a
improperly brought to bear upon a                          juror's own personal knowledge. Id.
juror or to rebut a claim the juror was                    The affidavit and testimony offered by
not qualified to serve. Tex.R. Evid.                       appellant relate exclusively to events
606(b). A juror may not testify about                      and conversations that took place in the
matters occurring during juror                             jury room and among the jurors
deliberations, or to the effect of                         themselves, to how individual jurors
anything on any juror's mind,                              felt “pressured” or believed other jurors
emotions, or mental processes. Id.;                        felt pressured, and to the jurors'
McQuarrie v. State, 380 S.W.3d 145,                        personal understanding (or
154 (Tex.Crim.App.2012). “Thus, a                          misunderstanding) of the deliberations
juror is not permitted to testify about                    process and the court's instructions.
any events or statements occurring                         They do not allege the exertion of any
during jury deliberations, any of the                      “outside influence” as interpreted by
jurors' mental processes, or how an                        the Texas Court of Criminal Appeals.
improper outside influence actually                        Consequently, L.E.'s affidavit and
affected the jurors.” 2 Colyer, 428                        L.C.'s testimony were inadmissible
S.W.3d at 123 (emphasis added).                            under Rule 606(b). See Tex.R. Evid.
                                                           606(b) (“Nor may a juror's affidavit or
                                                           any statement by a juror concerning
*3 Here, L.E.'s affidavit and L.C.'s                       any matter about which the juror would
testimony at the hearing were                              be precluded from testifying be
composed solely of impermissible juror                     admitted in evidence for any of these
testimony. Neither the affidavit nor the                   purposes.”); Colyer, 428 S.W.3d at
in-court testimony established the                         125 (“Except for (1) an ‘outside
requisite outside influence to support a                   influence’ as defined in McQuarrie
claim of juror misconduct. All of the                      that is (2) ‘improperly brought to bear’
events, statements, and processes                          upon a juror, Rule 606(b) continues to

             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                      4

                                                     -4-
Matthews v. State, Not Reported in S.W.3d (2014)




prohibit juror testimony to impeach a                    319; Rabb, 434 S.W.3d at 615; Brooks
verdict.”).                                              v. State, 323 S.W.3d 893, 899
                                                         (Tex.Crim.App.2010). We review all
                                                         the evidence in the light most favorable
Because appellant did not offer any                      to the verdict and assume that the trier
competent evidence in support of his                     of fact resolved conflicts in the
argument that juror misconduct                           testimony, weighed the evidence, and
occurred, we cannot say that the trial                   drew reasonable inferences in a manner
court's decision to deny the motion for                  that supports the verdict. Jackson, 443
new trial was arbitrary or unreasonable.                 U.S. at 318; see Laster v. State, 275
Accordingly, we overrule appellant's                     S . W . 3 d         5 1 2 ,       5 1 7
first point of error.                                    (Tex.Crim.App.2009). We consider
                                                         only whether the jury reached a rational
                                                         decision. Isassi v. State, 330 S.W.3d
633, 638 (Tex.Crim.App.2010) (“Our
     Sufficiency of the Evidence                         role on appeal is restricted to guarding
                                                         against the rare occurrence when a
In his second point of error, appellant                  factfinder does not act rationally.”
challenges the sufficiency of the                        (quoting Laster, 275 S.W.3d at 518)).
evidence to support his conviction for
continuous sexual abuse of a young
child.                                                   As exclusive judge of the facts, the
                                                         jury is entitled to weigh and resolve
                                                         conflicts in the evidence and draw
Due process requires that the State                      reasonable              inferences
prove, beyond a reasonable doubt,                        therefrom.Clayton v. State, 235
every element of the crime charged.                      S . W . 3 d          7 7 2 ,       7 7 8
Jackson v. Virginia, 443 U.S. 307, 313                   (Tex.Crim.App.2007); see Tex.Code
(1979); Rabb v. State, 434 S.W.3d                        Crim. Proc. arts. 36.13, 38.04. The jury
613, 616 (Tex.Crim.App.2014). When                       is also free to accept or reject any or all
reviewing the sufficiency of the                         of the evidence presented by either
evidence to support a conviction, we                     side. See Lancon v. State, 253 S.W.3d
consider all of the evidence in the light                699, 707 (Tex.Crim.App.2008);
most favorable to the verdict to                         Wesbrook v. State, 29 S.W.3d 103, 111
determine whether any rational trier of                  (Tex.Crim.App.2000). Thus, when the
fact could have found the essential                      record supports conflicting inferences,
elements of the offense beyond a                         we must presume that the trier of fact
reasonable doubt. Jackson, 443 U.S. at                   resolved any such conflicts in favor of

             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                      5

                                                   -5-
Matthews v. State, Not Reported in S.W.3d (2014)




the verdict and defer to that resolution.
Jackson, 443 U.S. at 326; Anderson v.
State, 4 1 6 S.W .3 d 8 8 4 , 888                         • causes the anus of a child to contact
(Tex.Crim.App.2013).                                      the mouth, anus, or sexual organ of
                                                          another person, including the actor;

A person commits the offense of
continuous sexual abuse of a young                        • causes the mouth of a child to
child if (1) during a period that is 30 or                contact the anus or sexual organ of
more days in duration, the person                         another person, including the actor;
commits two or more acts of sexual
abuse; and (2) at the time of the
commission of each of the acts of                         • and the child is under 14 years of
sexual abuse, the actor is 17 years of                    age.
age or older and the victim is a child
younger than 14 years of age. Tex.
Penal Code § 21.02(b). An “act of                        Id. § 22.021(a)(1)(B)(i)-(v), (2)(B). In
sexual abuse” is an act that violates one                this case, the indictment alleged that on
or more specified penal laws, including                  more than one occasion during a period
section 22.021, entitled “Aggravated                     of 30 days or more between January 6,
Sexual Assault.” Id. § 21.02(c)(4). A                    2009 and January 31, 2010, appellant
person commits the offense of                            intentionally or knowingly (1)
aggravated sexual assault if the person                  penetrated J.W.'s sexual organ with his
intentionally or knowingly                               penis, (2) caused J.W.'s sexual organ to
                                                         contact his penis, (3) penetrated J.W.'s
 *4 • causes the penetration of the                      mouth with his penis, and (4) caused
 anus or sexual organ of a child by                      J.W.'s sexual organ to contact his
 any means;                                              mouth. The indictment also alleged that
                                                         during these acts appellant was 17
 • causes the penetration of the mouth                   years of age or older and J.W. was a
 of a child by the sexual organ of the                   child younger than 14 years of age.
 actor;


 • causes the sexual organ of a child to                 J.W. was 11 years old at the time of
 contact or penetrate the mouth, anus,                   trial. She testif ied that
 or sexual organ of another person,                      appellant—whom she called “Daddy”
 including the actor;                                    because he married her mother when

             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                    6

                                                   -6-
Matthews v. State, Not Reported in S.W.3d (2014)




she was very young and was the only                      J.W. was under 17 years of age at the
father she knew—“raped [her]” when                       time of the incidents, her testimony
she was eight. She explained that                        alone is sufficient to support appellant's
appellant would wake her up at night                     conviction for continuous sexual abuse
when she was asleep in her room and                      of a young child. See Tex.Code Crim.
“put his private in [her] privates,”                     Proc. art. 38.07(a), (b)(1); Martinez v.
which hurt. She clarified that by his                    State, No. 10–14–00035–CR, 2014
“private” she was referring to                           WL 5094104, at *3 (Tex.App.–Waco
appellant's penis and her “private” was                  Oct. 9, 2014, pet. filed) (mem. op., not
her vagina. When asked how many                          designated for publication) (“The
times this happened, J.W. said, “A lot.”                 testimony of a child victim alone is
She said that when appellant would do                    sufficient to support a conviction for
this, he “would get stuff on her” that                   continuous sexual abuse of a child.”);
came from his private that she had to                    see also Williams v. State, 305 S.W.3d
wash off. J.W. also testified that                       886, 890 n.7 (Tex.App.–Texarkana
appellant “put his private in [her]                      2010, no pet.) (finding evidence to be
mouth,” which made her feel                              legally sufficient to support finding that
“uncomfortable,” and asked her “to                       two or more acts of sexual abuse
suck” it. She said that appellant                        occurred over span of 30 days or more
showed her “nasty pictures” of “other                    when child said she was abused “more
people's privates” (privates touching                    than once,” and noting that child
privates) on his phone.3 J.W. testified                  victim's inability to articulate exact
that on one of the occasions when                        dates of abuse is precisely situation
appellant put his private in her private,                legislature considered when it enacted
her mother walked into her room and                      section 21.02 of Texas Penal Code).
saw them. She said that after that,                      However, other evidence at trial
appellant stopped “for a long time” but                  combined with J.W.'s testimony to
started again after her birthday on                      support the jury's verdict of guilt.
January 6th. Thus, J.W. described
multiple instances in which appellant
committed acts of sexual abuse as                        *5 J.W. told the sexual assault nurse
alleged in the indictment. See Tex.                      examiner (SANE) who examined her
Penal Code §§ 21.02(b);                                  that appellant had “touched [J.W.] in a
22.021(a)(1)(B). She provided specific                   place where [she's] not supposed to be
facts and sensory details when                           touched.” The nurse testified that J.W.
testifying about what happened, where                    explained that appellant put his private
it happened, and (in general terms)                      inside her privates more than once. The
when it happened. Arguably, because                      nurse also testified that J.W. described

             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                     7

                                                   -7-
Matthews v. State, Not Reported in S.W.3d (2014)




appellant ejaculating, and told her that                 and that the last time was in January
appellant showed her pictures on his                     2010.
phone.

                                                         J.W.'s mother, J.S., also testified at
The forensic interviewer from the                        trial. She described the occasion when
children's advocacy center testified as                  she walked into J.W.'s room one
the outcry witness. See Tex.Code                         morning and saw appellant with her
Crim. Proc. art. 38.072. She said that                   daughter. She testified that her
J.W. was “very, very emotional” as she                   daughter was lying on her bed wearing
described appellant “touching her in                     only her pajama top with her legs bent
the wrong places.” The interviewer                       over the side of the mattress (but her
testified that J.W. identified private                   feet did not reach the ground because
places on a body drawing, and said that                  she was not tall enough). Appellant
when she was eight appellant put his                     was standing naked between J.W.'s
private (which he called his “dick”) in                  legs with his underwear down around
her privates (which appellant called her                 his ankles. J.S. said that appellant “had
“pussy”). J.W. told the interviewer that                 his hand holding his penis and it was
this happened “a lot of times.” She                      erected [sic] and he was rubbing it up
disclosed that appellant asked her to                    and down in between her—her—her
“rub his balls” while he put his private                 privates.” She testified that this
in her private, and talked about                         incident happened on October 14, 2009
appellant “using his tongue on her                       and that J.W. was eight years old. J.S.
pussy.” She also told the forensic                       also said that when she caught
interviewer that her mother saw it                       appellant in this compromising position
happen one morning. In addition,                         with her daughter, he pulled up his
during the interview J.W. gave a                         underwear and left the room. As he
demonstration of appellant's hand                        passed her, he threw his hands up in
actions on his private when he was                       the air and said, “You caught me. And
putting it in her privates, mimicking                    I'm glad you caught me, and it's over
appellant masturbating. J.W. also                        with.” According to J.S., during the
reported that appellant had shown her                    conversation that followed, appellant
pictures on his phone “of adult men                      admitted that he began sexually
and women where she could see their                      abusing J.W. in January 2009. He
privates.” The interviewer testified that                admitted to her that “he had put it in
J.W. said that the abuse stopped for                     her mouth and that he had ejaculated
five weeks but then started back up,                     on her and that he had just rubbed it on
                                                         her.”

             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                    8

                                                   -8-
Matthews v. State, Not Reported in S.W.3d (2014)




                                                         noted previously, the jury, as exclusive
                                                         judge of the facts, was free to reject
Although J.W. was not able to provide                    any or all of the evidence presented by
exact dates during her testimony of                      the defense. See Lancon, 253 S.W.3d
when appellant put his private in her                    at 707; Wesbrook, 29 S.W.3d at 111;
privates or when appellant put his                       see also Tex.Code Crim. Proc. arts.
private in her mouth, based on her                       36.13, 38.04. When the record
mother's testimony about the date she                    supports conflicting inferences, as it
discovered appellant with her daughter                   does here, we must presume that the
(October 14, 2009) and J.W.'s                            trier of fact resolved any such conflicts
testimony at trial (and statements to the                in favor of the verdict and defer to that
forensic interviewer) that the abuse                     resolution. See Jackson, 443 U.S. at
stopped after the incident her mother                    326; Anderson, 416 S.W.3d at 888.
witnessed but resumed after her                          Accordingly, we presume that the jury
birthday (January 6, 2010), the jury                     rejected appellant's manipulation
could have reasonably concluded that                     defense.
appellant perpetrated two or more acts
of sexual abuse against J.W. over a
span of 30 days or more. Viewing the                     Also in his brief, appellant suggests
evidence summarized above in the light                   that the evidence is insufficient to
most favorable to the jury's verdict, we                 support his conviction for sexually
conclude that a rational trier of fact                   abusing J.W. because the record
could have found the essential elements                  demonstrates that “the state had failed
of this offense beyond a reasonable                      to meet its burden of proof as to at least
doubt.                                                   two jurors at trial,” referring to the
                                                         affidavit and testimony of two jurors
                                                         that appellant relied on to prove juror
*6 In his brief, appellant reiterates the                misconduct as alleged in his motion for
defense at trial that J.W. “was                          new trial. See discussion supra at 2–3.
tampered with” by her mother, and                        Appellant's contention is without merit.
cites to evidence at trial concerning                    The sufficiency of the evidence to
possible motives of J.S. for falsely                     support a conviction is not dependent
accusing appellant, including her                        on, or related to, how individual jurors
mental-health issues, her infidelity in                  feel about their guilty verdict after the
her marriage to appellant, and her                       fact. Evidence is sufficient to support a
desire to “hurt” appellant and have                      conviction when, based on the
leverage to maintain custody of their                    evidence and reasonable inferences
children in the divorce.4 However, as                    therefrom, any rational fact-finder

             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                     9

                                                   -9-
Matthews v. State, Not Reported in S.W.3d (2014)




could have found the essential elements
of the offense beyond a reasonable
doubt. Jackson, 443 U.S. at 319;
Anderson, 416 S.W.3d at 888. As we
have concluded, based on the evidence
presented at trial, a rational trier of fact
could have found that appellant
committed two or more acts of sexual
abuse against his stepdaughter over a
span of 30 or more days. Therefore, the
evidence is sufficient to support
appellant's conviction. We overrule
appellant's second point of error.




             CONCLUSION

Finding no abuse of discretion in the
trial court's denial of appellant's motion
for new trial, and finding the evidence
sufficient to support his conviction for
continuous sexual abuse of a young
child, we affirm the trial court's
judgment of conviction.




Footnotes

1     In his motion, appellant also asserted that “[t]he verdict [was] contrary to the
      law and the evidence.” This ground was not raised at the hearing on the
      motion for new trial or addressed by the trial court. Nor does appellant raise
      this argument in his complaint about the trial court's denial of his motion for
      new trial.




             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.        10

                                                   -10-
Matthews v. State, Not Reported in S.W.3d (2014)




2     Testimony about the existence of an outside influence would be permissible
      under the rule. See Tex.R. Evid. 606b) (“[A] juror may testify whether any
      outside influence was improperly brought to bear upon any juror.”).
      However, testimony about the particular effect such an outside influence had
      on any particular juror is improper. See Colyer v. State, 428 S.W.3d 117,
      129–30 (Tex.Crim.App.2014) (“Courts use the objective ‘reasonable person’
      test to decide what effect the particular ‘outside influence’ in a case would
      have on the hypothetical average juror. We do not allow testimony about the
      effect had upon [a] particular juror.” (footnotes omitted)).

3     Evidence at trial showed that a computer forensics examination of appellant's
      cell phone revealed portions of a deleted pornographic video of two adults
      engaging in sexual intercourse that was on the phone in November 2009. The
      analyst testified that when paused the video depicts an image that appears on
      the phone as a picture.

4     The record reflects that in addition to J.W. and her sister, who were not
      appellant's biological daughters, appellant and J.S. had two sons together.

End of Document                                           © 2015 Thomson Reuters. No claim to original
                                                                            U.S. Government Works.




             © 2015 Thomson Reuters. No claim to original U.S. Government W orks.                  11

                                                   -11-